DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 17 is objected to because line 5 sites “joint recurrent neural network (JRNN)”, where the abbreviation is (JRNN). However, in line 8, the abbreviation is (RJNN). Appropriate correction is required.
Claim 20 is objected because it depends on the objected claim 17. 

Response to Arguments
Applicant’s arguments with respect to claims 1, 8, 16 and 17 have been considered but examiner respectively disagrees. Applicant is reminded that claims must be given their broadest reasonable interpretation. It is noted that the features upon which applicant relies are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding the argued limitation in remark pages1-2, “the structure of that model is different from that of the multi-domain classifier model recited in the instant claims. In Shi, the RNN operates on an input sequence of tokens, or words, wi to generate an output sequence of slot tags yi. The output sequence does not, however, include a combination of domain and intent tags associated with an end-of-sequence token of the input sequence, as required by the instant independent claims. Rather, in Shi, values of a hidden layer si within the RNN are fed into multiple pooling layers p(i)), which then provide input to an activation function f for computing domain d and intent o. This model configuration is different from that recited in the instant claims.”
The limitation argued is “the output sequence comprising a sequence of one or more slot tags associated with respective tokens representing the words of the input sequence and a combination of domain and intent tags associated with the end-of-sequence token”. Examiner clarifies that the output sequence comprising a sequence of one or more slot tags associated with respective tokens representing the words of the input sequence [see first page the table of examples [i.e. a query classified to a domain and intent, where the query “what is the weather in Nanjing” is the tokens representing the words of the input sequence] and a combination of domain and intent tags associated with the end-of-sequence token [i.e. the same table would have the domain as “weather” and intent as “check weather”]. Also see under introduction “a RNN-based SLU approach to joint training of domain identification, intent classification and slot filling for contextual SLU. The RNN in our method performs slot filling tasks. Its features are however jointly trained for both slot filling and domain/intent assignment”, also see figure 1 on page 5272 RNN based contextual SLU, shows the query slot tags, domain output and intent output with a beginning sequence <s> and end-of-sequence </s>, also see page 5273, “The training uses maximum likelihood criterion and iteratively trains NN and RNN parameters for the joint domain/intent classification and slot labeling”, also in the introduction it states, “method therefore exploits possible correlations among domain/intent classification and slot filling and incorporates context 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8, 10, 13, 15 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shi et al. (CONTEXTUAL SPOKEN LANGUAGE UNDERSTANDING USING RECURRENT NEURAL NETWORKS).

Regarding claim 8. 
Shi teaches a method comprising: applying a multi-domain model including a recurrent neural network (RNN) with semantic parsing to a plurality of queries across a plurality of domains, the queries each comprising a natural- language sequence of words (see page 5271, abstract teaches “We propose a step-n-gram model to extract sentence-level features from RNNs, which extract sequential features. The step-n-gram model is used together with a stack of Convolution Networks for training domain/intent classification”, also the  introduction on page 5271 teaches, “SLU usually processes an input query in a sequential way; it firstly identifies the domain of a query, then classifies its intent and lastly extracts semantic slots from the natural language query. For example, a query of “I want to fly from Seattle to Paris,” should be classified as having an intention of “Departure” in the domain of ”Flight”. The word “Seattle” should be labeled as the departure-city of a trip, and “Paris” as the arrival-city”, also in the same page it recites “In this paper, we propose a RNN-based SLU approach to joint training of domain identification, intent classification and slot filling for contextual SLU”), the multi-domain model configured to jointly model, for each of the plurality of queries, domain, intent, and a sequence of one or more slot values for the natural- language sequence of words (see first page under introduction “a RNN-based SLU approach to joint training of domain identification, intent classification and slot filling for contextual SLU. The RNN in our method performs slot filling tasks. Its features are however jointly trained for both slot filling and domain/intent assignment”), wherein applying the multi-domain model to an individual query comprises operating the RNN on an input sequence comprising a sequence of one or more tokens representing the words of the natural-language sequence and an end-of-sequence token (see ¶ 5271, “SLU usually processes an input query in a sequential way; it firstly identifies the domain of a query, then classifies its intent and lastly extracts semantic slots from the natural language query. For example, a query of “I want to fly from Seattle to Paris,” should be classified as having an intention of ”Departure” in the domain of ”Flight”. The word “Seattle” should be labeled as the departure-city of a trip, and “Paris” as the arrival-city.”, wherein ”Departure” in the domain of ”Flight”, “Seattle” should be labeled as the departure-city of a trip, and “Paris” as the arrival-city corresponds to the output sequence), wherein the RNN generates, from the input sequence an output sequence comprising a sequence of one or more slot tags associated with respective tokens representing the words of the natural-language sequence (see figure 1 on page 5272 RNN based contextual SLU, shows the query slot tags, domain output and intent output with a beginning sequence <s> and end-of-sequence </s>, also see ¶ 5271, “SLU usually processes an input query in a sequential way; it firstly identifies the domain of a query, then classifies its intent and lastly extracts semantic slots from the natural language query. For example, a query of “I want to fly from Seattle to Paris,” should be classified as having an intention of ”Departure” in the domain of ”Flight”. The word “Seattle” should be labeled as the departure-city of a trip, and “Paris” as the arrival-city.”, wherein ”Departure” in the domain of ”Flight”, “Seattle” should be labeled as the departure-city of a trip, and “Paris” as the arrival-city corresponds to the output sequence) and, a combination of domain and intent tags associated with the end-of-sequence token (see first page the table of examples [i.e. a query classified to a domain and intent], also see under introduction “a RNN-based SLU approach to joint training of domain identification, intent classification and slot filling for contextual SLU. The RNN in our method performs slot filling tasks. Its features are however jointly trained for both slot filling and domain/intent assignment”, also see figure 1 on page 5272 RNN based contextual SLU, shows the query slot tags, domain output and intent output with a beginning sequence <s> and end-of-sequence </s>, also see page 5273, “The training uses maximum likelihood criterion and iteratively trains NN and RNN parameters for the joint domain/intent classification and slot labeling”, also in the introduction it states, “method therefore exploits possible correlations among domain/intent classification and slot filling and incorporates context information from the past predictions of domain/intent and slots.”)

Regarding claim 10. 
Shi teaches the method of claim 8,
Shi further teaches wherein the individual query of the plurality of queries represents a verbal utterance (see e.g. page 5271, the query table teaches verbal utterance, also “users interact with the system via a sequence of consecutive natural language queries. Each query has its intra-session history information from previous queries, associated with their previously predicted domains, intents and slot labels.”)

Regarding claim 13. 
Shi teaches the method of claim 8,
Shi further teaches wherein applying the multi- domain model comprises identifying the individual query from the plurality of queries (see page 5271 teaches, “SLU usually processes an input query in a sequential way; it firstly identifies the domain of a query, then classifies its intent and lastly extracts semantic slots from the natural language query. For example, a query of “I want to fly from Seattle to Paris,” should be classified as having an intention of “Departure” in the domain of ”Flight”. The word “Seattle” should be labeled as the departure-city of a trip, and “Paris” as the arrival-city”).

Regarding claim 15. 
Shi teaches the method of claim 8,
	Shi further teaches wherein applying the multi-domain model to a plurality of queries across a plurality of domains includes performing semantic parsing across the plurality of domains (see page 5271 teaches, “SLU usually processes an input query in a sequential way; it firstly identifies the domain of a query, then classifies its intent and lastly extracts semantic slots from the natural language query. For example, a query of “I want to fly from Seattle to Paris,” should be classified as having an intention of “Departure” in the domain of ”Flight”. The word “Seattle” should be labeled as the departure-city of a trip, and “Paris” as the arrival-city”).

With respect to claim 23.
Shi teaches the method of claim 8.
Shi further teaches further comprising: building the multi-domain model (see e.g. page 5271 abstract, “We propose a step-n-gram model to extract sentence-level features from RNNs, which extract sequential features. The step-n-gram model is used together with a stack of Convolution Networks for training domain/intent classification. Our method therefore exploits possible correlations among domain/intent classification and slot filling and incorporates context information from the past predictions of domain/intent and slots.”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 3-4, 6-7, 11, 16-17, 20 and 22 are rejected under 35 USC 103 as being unpatentable over Shi et al. (CONTEXTUAL SPOKEN LANGUAGE UNDERSTANDING USING RECURRENT NEURAL NETWORKS) in view of Deoras et al (US 2015/0066496 A1).

With respect to claim 1,
Shi teaches a system comprising; 
building a multi-domain classifier model configured to jointly model domain, intent, and a sequence of one or more slot values for a natural-language sequence of words (see page 5271 under introduction “The RNN in our method performs slot filling tasks. Its features are however jointly trained for both slot filling and domain/intent assignment.”, also same page “a RNN-based SLU approach to joint training of domain identification, intent classification and slot filling for contextual SLU”)”), the model comprising a recurrent neural network (RNN) that operates on an input sequence to generate an output sequence (see ¶ 5271, “SLU usually processes an input query in a sequential way; it firstly identifies the domain of a query, then classifies its intent and lastly extracts semantic slots from the natural language query. For example, a query of “I want to fly from Seattle to Paris,” should be classified as having an intention of ”Departure” in the domain of ”Flight”. The word “Seattle” should be labeled as the departure-city of a trip, and “Paris” as the arrival-city.”, wherein ”Departure” in the domain of ”Flight”, “Seattle” should be labeled as the departure-city of ), the input sequence comprising a sequence of one or more tokens representing the words of the natural-language sequence (see ¶ 5271, [i.e. a query of “I want to fly from Seattle to Paris,”]) and an end-of-sequence token (see figure 1 on page 5272 RNN based contextual SLU, shows the query slot tags, domain output and intent output with a beginning sequence <s> and end-of-sequence </s>), and the output sequence comprising a sequence of one or more slot tags associated with respective tokens representing the words of the input sequence and a combination of domain and intent tags associated with the end-of-sequence token (see first page the table of examples [i.e. a query classified to a domain and intent], also see under introduction “a RNN-based SLU approach to joint training of domain identification, intent classification and slot filling for contextual SLU. The RNN in our method performs slot filling tasks. Its features are however jointly trained for both slot filling and domain/intent assignment”, also see figure 1 on page 5272 RNN based contextual SLU, shows the query slot tags, domain output and intent output with a beginning sequence <s> and end-of-sequence </s>, also see page 5273, “The training uses maximum likelihood criterion and iteratively trains NN and RNN parameters for the joint domain/intent classification and slot labeling”, also in the introduction it states, “method therefore exploits possible correlations among domain/intent classification and slot filling and incorporates context information from the past predictions of domain/intent and slots.”);
 applying the multi-domain model to an individual query of a plurality of queries (see page 5271, shows the model with plurality of queries, domain and intent, also see figure 1 in page 5272, shows the RNN based contextual SLU applying query ); and operating the multi-domain model across a plurality of domains (see page 5271, shows the model with plurality of queries, domain and intent, also see figure 1 in page 5272, shows the RNN based contextual SLU applying query for an output of domain and intent, also see page 5273 equations 6 and 7, where “P and Q each denotes the number of domains and intents”)
	Shi does not explicitly teach a system comprising: one or more processing unit(s); one or more computer-readable media coupled to one or more of the processing unit(s), the one or more computer readable media having thereon one or more modules of computer-executable instructions to configure a computer to perform operations.
	Deoras teaches a system comprising: one or more processing unit(s); one or more computer-readable media coupled to one or more of the processing unit(s), the one or more computer readable media having thereon one or more modules of computer-executable instructions to configure a computer to perform operations (see ¶ 15, “The system includes an image capturing device configured to capture an image of a document including one or more handwritten characters; at least one processor and at least one memory coupled to the at least one processor, the at least one memory having instructions stored thereon, which, when executed by the at least one processor”); 
Both Shi and Deoras pertain to the problem of utterance classification, thus being analogous. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine Shi and Deoras to use the processing units 

With respect to claim 3.
Shi and Deoras teach the system of claim 1.
Shi further teaches wherein the individual query of the plurality of queries represents a verbal utterance (see e.g. page 5271, the query table teaches verbal utterance, also “users interact with the system via a sequence of consecutive natural language queries. Each query has its intra-session history information from previous queries, associated with their previously predicted domains, intents and slot labels.”)

With respect to claim 4.
Shi and Deoras teach the system of claim 1.
Deoras further teaches wherein the RNN represents a bi- directional recurrent neural network (See ¶s 65 and 70, improved performance of the bidirectional recurrent neural network was shown.)
Both Shi and Deoras pertain to the problem of utterance classification, thus being analogous. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine Shi and Deoras to use the teaching of a bi- directional recurrent neural network taught by Deoras to perform the recurrent neural network as taught by Shi. The motivation for doing so would be to perform the 

With respect to claim 6.
Shi and Deoras teach the system of claim 1.
Shi further teaches wherein applying the multi- domain model includes: identifying the individual query from the plurality of queries; and estimating a domain, an intent, and a slot for the individual query of the plurality of queries (see page 5271 teaches, “SLU usually processes an input query in a sequential way; it firstly identifies the domain of a query, then classifies its intent and lastly extracts semantic slots from the natural language query. For example, a query of “I want to fly from Seattle to Paris,” should be classified as having an intention of “Departure” in the domain of ”Flight”. The word “Seattle” should be labeled as the departure-city of a trip, and “Paris” as the arrival-city”).

With respect to claim 7.
Shi and Deoras teach the system of claim 1.
Shi further teaches wherein operating the multi- domain model across a plurality of domains includes performing semantic parsing across the plurality of domains (see page 5271 teaches, “SLU usually processes an input query in a sequential way; it firstly identifies the domain of a query, then classifies its intent and lastly extracts semantic slots from the natural language query. For example, a query of “I want to fly from Seattle to Paris,” should be classified as having an intention of ).

With respect to claim 11.
Shi teaches the method of claim 8.
Shi do not teach wherein the RNN represents a bi-directional recurrent neural network.   
Deoras teaches wherein the RNN represents a bi- directional recurrent neural network (See ¶s 65 and 70, improved performance of the bidirectional recurrent neural network was shown.)
Both Shi and Deoras pertain to the problem of utterance classification, thus being analogous. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine Shi and Deoras to use the teaching of a bi- directional recurrent neural network taught by Deoras to perform the recurrent neural network as taught by Shi. The motivation for doing so would be to perform the functionality of classification using RNN jointly with another neural network to improve classification outputs (See Deoras e.g. ¶¶ 1, 65 and 70).

With respect to claim 16. 
Shi teaches applying a multi-domain model including a Recurrent Neural Network (RNN) with semantic parsing to a plurality of queries across a plurality of domains, the queries each comprising a natural-language sequence of words (see page 5271, abstract teaches “We propose a step-n-gram model to extract sentence-level features from RNNs, which extract sequential features. The step-n-gram model is used together with a stack of Convolution Networks for training domain/intent classification”, also the  introduction on page 5271 teaches, “SLU usually processes an input query in a sequential way; it firstly identifies the domain of a query, then classifies its intent and lastly extracts semantic slots from the natural language query. For example, a query of “I want to fly from Seattle to Paris,” should be classified as having an intention of “Departure” in the domain of ”Flight”. The word “Seattle” should be labeled as the departure-city of a trip, and “Paris” as the arrival-city”, also in the same page it recites “In this paper, we propose a RNN-based SLU approach to joint training of domain identification, intent classification and slot filling for contextual SLU”), the multi-domain model configured to jointly model for each of the plurality of queries, domain, intent, and a sequence of one or more slot values for the natural-language sequence of words (see page 5271 under introduction “a RNN-based SLU approach to joint training of domain identification, intent classification and slot filling for contextual SLU. The RNN in our method performs slot filling tasks. Its features are however jointly trained for both slot filling and domain/intent assignment”); 
wherein applying the multi-domain model to an individual query comprises operating the RNN on an input sequence comprising a sequence of one or more tokens representing the words of the natural-language sequence and an end-of-sequence token, wherein the RNN generates, from the input sequence an output sequence (see ¶ 5271, “SLU usually processes an input query in a sequential way; it firstly identifies the domain of a query, then classifies its intent and lastly extracts semantic slots from the natural language query. For example, a query of “I want to fly ) comprising a sequence of one or more slot tags associated with respective tokens representing the words of the natural-language sequence and,  a combination of domain and intent tags associated with the end-of-sequence token (see figure 1 on page 5272 RNN based contextual SLU, shows the query slot tags, domain output and intent output with a beginning sequence <s> and end-of-sequence </s>, also see page 5273, “The training uses maximum likelihood criterion and iteratively trains NN and RNN parameters for the joint domain/intent classification and slot labeling”, also in the introduction it states, “method therefore exploits possible correlations among domain/intent classification and slot filling and incorporates context information from the past predictions of domain/intent and slots.”).
	Shi does not teach one or more non-transitory computer-readable media having encoded thereon computer-executable instructions to, upon execution, configure a computer to perform operations.
	Deoras teaches one or more non-transitory computer-readable media having encoded thereon computer-executable instructions to, upon execution, configure a computer to perform operations (see ¶ 22, “the terms "component" and "system" are intended to encompass 1) computer-readable data storage that is configured with computer-executable instructions that cause certain functionality to be ) 
Both Shi and Deoras pertain to the problem of utterance classification, thus being analogous. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine Shi and Deoras to use the processing units and computer taught by Deoras to perform the joint modeling of semantic parsing and domain/intent classification as taught by Shi. The motivation for doing so would be to perform the functionality of classification using RNN using a computer with processing units (See Deoras e.g. abstract and ¶ 1 and 22).

With respect to claim 17. 
Shi teaches a system, comprising: a multi-domain model comprising a joint recurrent neural network (JRNN) built for semantic parsing (see page 5271, abstract teaches “We propose a step-n-gram model to extract sentence-level features from RNNs, which extract sequential features. The step-n-gram model is used together with a stack of Convolution Networks for training domain/intent classification”, also the  introduction on page 5271 teaches, “SLU usually processes an input query in a sequential way; it firstly identifies the domain of a query, then classifies its intent and lastly extracts semantic slots from the natural language query. For example, a query of “I want to fly from Seattle to Paris,” should be classified as having an intention of “Departure” in the domain of ”Flight”. The word “Seattle” should be labeled as the departure-city of a trip, and “Paris” as the arrival-city”, also in the same page it recites we propose a RNN-based SLU approach to joint training of domain identification, intent classification and slot filling for contextual SLU”), the multi-domain model configured to jointly model domain, intent, and a sequence of one or more slot values for a natural-language sequence of words, wherein the RJNN operates on an input sequence to generate an output sequence (see ¶ 5271, “SLU usually processes an input query in a sequential way; it firstly identifies the domain of a query, then classifies its intent and lastly extracts semantic slots from the natural language query. For example, a query of “I want to fly from Seattle to Paris,” should be classified as having an intention of ”Departure” in the domain of ”Flight”. The word “Seattle” should be labeled as the departure-city of a trip, and “Paris” as the arrival-city.”, wherein ”Departure” in the domain of ”Flight”, “Seattle” should be labeled as the departure-city of a trip, and “Paris” as the arrival-city corresponds to the output sequence), the input sequence comprising a sequence of one or more tokens representing the words of the natural-language sequence (see ¶ 5271, [i.e. a query of “I want to fly from Seattle to Paris,”]) and an end-of-sequence token (see figure 1 on page 5272 RNN based contextual SLU, shows the query slot tags, domain output and intent output with a beginning sequence <s> and end-of-sequence </s>), and the output sequence comprising a sequence of one or more slot tags associated with respective tokens representing the words of the natural-language sequence and, a combination of domain and intent tags associated with the end-of-sequence token (see first page the table of examples [i.e. a query classified to a domain and intent], also see under introduction “a RNN-based SLU approach to joint training of domain identification, intent classification and slot filling for contextual SLU. The RNN in ”, also see figure 1 on page 5272 RNN based contextual SLU, shows the query slot tags, domain output and intent output with a beginning sequence <s> and end-of-sequence </s>, also see page 5273, “The training uses maximum likelihood criterion and iteratively trains NN and RNN parameters for the joint domain/intent classification and slot labeling”, also in the introduction it states, “method therefore exploits possible correlations among domain/intent classification and slot filling and incorporates context information from the past predictions of domain/intent and slots.”); 
a training engine configured to train the multi-domain model using a plurality of queries paired with respective semantic frames including domain, intent, and slot values (see page 5271, “The RNN in our method performs slot filling tasks. Its features are however jointly trained for both slot filling and domain/intent assignment. A Convolution Neural Network (CNN) [21] is placed on top of features extracted from a step-n-gram model, which extracts sentence-level features from sequential hidden layer activities from RNN. One obvious advantage of the proposed approach is that it can jointly train neural networks parameters”); 
and an operation engine configured to operate the trained multi-domain model to perform semantic parsing for a query across a plurality of domains (see page 5271, “The RNN in our method performs slot filling tasks. Its features are however jointly trained for both slot filling and domain/intent assignment. A Convolution Neural Network (CNN) [21] is placed on top of features extracted from a step-n-gram model, which extracts sentence-level features from sequential hidden layer activities from RNN. ).
Shi does not teach a system, comprising: one or more processing unit(s); one or more computer-readable media coupled to one or more of the processing unit(s), the one or more computer readable media.
Deoras teaches a system, comprising: one or more processing unit(s); one or more computer-readable media coupled to one or more of the processing unit(s), the one or more computer readable media (see ¶ 22, “the terms "component" and "system" are intended to encompass 1) computer-readable data storage that is configured with computer-executable instructions that cause certain functionality to be performed when executed by a processor; and 2) circuitry configured to perform certain functionality. The computer-executable instructions may include a routine, a function, or the like.”) 
	Both Shi and Deoras pertain to the problem of utterance classification, thus being analogous. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine Shi and Deoras to use the processing units and computer taught by Deoras to perform the joint modeling of semantic parsing and domain/intent classification as taught by Shi. The motivation for doing so would be to perform the functionality of classification using RNN using a computer with processing units (See Deoras e.g. abstract and ¶ 1 and 22).

With respect to claim 20.
Shi and Deoras teach the system of claim 17.
wherein the query comprises an utterance (see e.g. page 5271, the query table teaches verbal utterance, also “users interact with the system via a sequence of consecutive natural language queries. Each query has its intra-session history information from previous queries, associated with their previously predicted domains, intents and slot labels.”)

With respect to claim 22.
Shi and Deoras teach the system of claim 1.
Shi further teaches wherein the plurality of domains each have associated slots and associated intents, at least some of the slots and intents being shared across multiple ones of the plurality of domains (see page 5273, “Fig 1, there are two hidden layers. The top one is shared by domain and intent classification. The other one is the hidden layer of the bottom RNN that is shared by domain/intent classification and slot labeling. The model size and modeling capability are mainly determined”). 

Claim 5 is rejected under 35 USC 103 as being unpatentable over Shi et al. (CONTEXTUAL SPOKEN LANGUAGE UNDERSTANDING USING RECURRENT NEURAL NETWORKS) in view of Deoras et al (US 2015/0066496 A1) and in further view of Graves (US 9,263,036 B1).

With respect to claim 5.
Shi and Deoras teach the system of claim 1.
wherein the RNN is activated by long-short term memory (LSTM) from the plurality of queries.
Graves teaches wherein the RNN is activated by long-short term memory (LSTM) from the plurality of queries (see Fig. 2, a memory cell of a long short-term memory recurrent neural network and also see e.g. Col 2 lines 35-41, “In another aspect, each hidden layer of the deep RNN is implemented by a Long Short-term Memory (LSTM) RNN, providing a deep LSTM RNN. It has been found that a deep LSTM RNN configured in accordance with the following details can provide high performance in speech recognition.”).
Shi, Deoras and Graves pertain to the problem of utterance classification, thus being analogous. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine Shi, Deoras and Graves to incorporate the teachings of Graves to use long-short term memory (LSTM). The motivation for doing so would be for the purpose of providing high performance in speech recognition using the combination of RNN and LSTM (See Graves e.g. Col. 2 lines 35-40).

Claim 12 is rejected under 35 USC 103 as being unpatentable over Shi et al. (CONTEXTUAL SPOKEN LANGUAGE UNDERSTANDING USING RECURRENT NEURAL NETWORKS) in view of Graves (US 9,263,036 B1).

Regarding claim 12.
Shi teaches the method of claim 8.
wherein the RNN is activated by long-short term memory (LSTM) from the plurality of queries.
Graves teaches wherein the RNN is activated by long-short term memory (LSTM) from the plurality of queries (see Fig. 2, a memory cell of a long short-term memory recurrent neural network and also see e.g. Col 2 lines 35-41, “In another aspect, each hidden layer of the deep RNN is implemented by a Long Short-term Memory (LSTM) RNN, providing a deep LSTM RNN. It has been found that a deep LSTM RNN configured in accordance with the following details can provide high performance in speech recognition.”).
Shi and Graves pertain to the problem of utterance classification, thus being analogous. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine Shi and Graves to incorporate the teachings of Graves to use long-short term memory (LSTM). The motivation for doing so would be for the purpose of providing high performance in speech recognition using the combination of RNN and LSTM (See Graves e.g. Col. 2 lines 35-40).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAD M KASSIM whose telephone number is (571)272-2958. The examiner can normally be reached mon-fri 730-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael J. Huntley can be reached on (303) 297 - 4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/I.K./Examiner, Art Unit 2129                                                                                                                                                                                                        
/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129